                                          1   Michael Kind, Esq.
                                          2   Nevada Bar No.: 13903
                                              KAZEROUNI LAW GROUP, APC
                                          3   6069 South Fort Apache Road, Suite 100
                                          4   Las Vegas, Nevada 89148
                                              Phone: (800) 400-6808 x7
                                          5   FAX: (800) 520-5523
                                          6   mkind@kazlg.com

                                          7   David H. Krieger, Esq.
                                          8   Nevada Bar No.: 9086
                                              HAINES & KRIEGER, LLC
                                          9   8985 S. Eastern Avenue, Suite 350
                                         10   Henderson, Nevada 89123
                                              Phone: (702) 880-5554
                                         11   FAX: (702) 385-5518
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12   dkrieger@hainesandkrieger.com
                                              Attorneys for Plaintiff Donald R. Robinson
       Las Vegas, Nevada 89148




                                         13
                                         14                          UNITED STATES DISTRICT COURT
                                         15                               DISTRICT OF NEVADA
                                         16
                                                  Donald R. Robinson,                               Case No.: 2:18-cv-01763-JAD-NJK
                                         17
                                                                  Plaintiff,                        Stipulation for an extension of time
                                         18
                                                  v.                                                for Plaintiff to Respond to
                                         19                                                         Defendant’s Motion to Dismiss [ECF
                                                  Great Plains Lending, LLC,                        No. 18]
                                         20
                                                  Synchrony Lending, Inc., and
                                         21       Trans Union LLC,                                  (First Request)
                                         22
                                                                  Defendants.
                                         23
                                         24            Donald R. Robinson (“Plaintiff”) and Synchrony Lending, Inc.

                                         25   (“Defendant”), by and through their respective counsel, hereby submit this

                                         26   stipulation for an extension of time—until January 8, 2019—for Plaintiff to

                                         27   respond to Defendant’s Motion to Dismiss Plaintiff’s Complaint, filed on

                                         28   November 27, 2018, ECF No. 18. Plaintiff’s Response is currently due on


                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                             Case No.: 2:18-cv-01763-JAD-NJK
                                          1   December 11, 2018.
                                          2          Plaintiff filed his Complaint on September 11, 2018. ECF No. 1. Defendant
                                          3   filed its motion to dismiss on November 27, 2018. ECF No. 18. The parties are
                                          4   actively discussing the merits and possible resolution of the case and, in good faith
                                          5   and not for the purposes of delay, Plaintiff has requested and Defendant has agreed
                                          6   to allow Plaintiff an additional 30 days to respond to the Motion. Plaintiff requests
                                          7   additional time because of the upcoming holidays. The Parties in good faith
                                          8   stipulate to allow additional time for Plaintiff to respond to the Motion. This is the
                                          9   first request for an extension of this deadline.
                                         10          The Parties therefore stipulate that Plaintiff’s response to Defendant’s motion
                                         11   to dismiss, ECF. No. 18, shall be due on or before January 8, 2019.
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12   DATED this 10th day of December 2018.
       Las Vegas, Nevada 89148




                                         13         KAZEROUNI LAW GROUP, APC
                                         14         By: /s/ Michael Kind
                                         15         Michael Kind, Esq.
                                                    6069 South Fort Apache Road, Suite 100
                                         16         Las Vegas, Nevada 89148
                                         17         Attorneys for Plaintiff
                                         18         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         19         By: /s/ J Christopher Jorgensen
                                         20         J Christopher Jorgensen, Esq.
                                                    Matthew Ryan Tsai, Esq.
                                         21         3993 Howard Hughes Parkway, Suite 600
                                         22         Las Vegas, NV 89169
                                                    Attorneys for Defendant Synchrony Lending, Inc.
                                         23
                                         24                                          IT IS SO ORDERED:
                                                                                              ORDER
                                                                                                  RED:

                                         25                                          ___________________________
                                                                                     __
                                                                                     ____________________________________
                                         26                                          UNI
                                                                                     UN
                                                                                      NITED
                                                                                     UNITEDD STATES
                                                                                             ST
                                                                                              TA
                                                                                               ATE
                                                                                                TE ES DISTRICT
                                                                                                      D         JUDGE
                                                                                     Dated: December
                                                                                            Decemb
                                                                                                mber 11,
                                                                                                mbe
                                                                                                mb   11 2018.
                                         27
                                         28                                          DATED:____________________________


                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                             Case No.: 2:18-cv-01763-JAD-NJK
